Citation Nr: 0523114	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  98-18 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for left knee disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
February 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

When this case was last before the Board in September 2003, 
it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
degenerative changes with some pain on motion.  

2.  The veteran's left knee disability is not productive of 
instability, subluxation, locking, limitation of extension to 
more than 5 degrees, or limitation of flexion to less than 45 
degrees.  


CONCLUSION OF LAW

The veteran's left knee disability does not warrant more than 
the currently assigned evaluation of 10 percent.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003, 5010, 5257-5261 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the supplemental statements 
of the case, a January 2003 letter from the Board, and 
letters dated in February and June 2004 from the Appeals 
Management Center, the veteran has been informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence in support of his claim, and 
the evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for the RO to obtain such evidence.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the Appeals Management Center readjudicated the 
veteran's claim following compliance with the notice 
requirements of the VCAA and the implementing regulations and 
completion of all indicated development of the record.  There 
is no indication or reason to believe that its decision would 
have been different had the claim not been previously 
adjudicated.  In sum, the Board is satisfied that VA properly 
processed the claim following compliance with the notice 
requirements of the VCAA and the implementing regulations.   

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

The report of a January 1998 VA examination notes that the 
veteran injured his left knee in 1974; no surgeries were 
performed.  Physical exam revealed a limp toward the left 
side.  It was difficult for the veteran to heel walk.  He was 
unable to squat.  There were no swelling of the left knee and 
no warmth.  Range of motion of the left knee revealed 
extension to zero degrees and flexion with pain up to 90 
degrees.  The left knee was tender to palpation.  The veteran 
was unable to do the Lachman test because of the pain.  X-ray 
studies o f the left knee showed mild degenerative joint 
disease.  The diagnosis was post-traumatic arthritis of the 
left knee.

According to a December 1999 VA exam report, the veteran 
wears knee braces on both of his knees.  He denied use of a 
cane or crutches.  Knees were not examined.  

A December 2000 VA progress note states that the veteran had 
crepitus of both knees.  The left knee was tender at the 
medial/lateral joint lines.  The veteran had full active 
range of motion of the left lower extremity with pain.  X-ray 
studies of the left knee showed minimal proliferative changes 
at the patellar surface but no joint effusion.  The 
impression was mild patellofemoral osteoarthritis.

A June 2001 VA exam report notes that the veteran had 
significant pain in both knees, especially the left knee, 
which makes walking difficult.  The assessment was bilateral 
knee pain, left worse than right interfering with walking.  

Another June 2001 VA examination repot notes the veteran's 
complaints of moderate peripatellar aching pain that is 
increased by stair climbing.  The veteran noted that he has 
had these complaints for 26 years.  He also reported that he 
has started to experience locking in the left knee for the 
last three or four years.  On physical exam the left knee had 
full, painless range of motion with crepitus.  There was no 
varus/valgus laxity in the left knee.  Tenderness to 
palpation was noted over the joint line medially and 
laterally in the left knee.  Gait was within normal limits.  
X-ray studies showed mild osteoarthritic changes of the left 
knee.  The diagnosis was mild degenerative joint disease of 
the left knee.

According to a March 2004 VA exam report, the veteran wears a 
brace on his left knee.  He complained of pain precipitated 
by long standing and running.  He stated that he has 
additional limitation of motion during flare-ups such that he 
has to lie down.  There was no evidence of dislocation or 
subluxation.  On exam the joint was slightly painful on 
motion.  Gait was normal.  There were no joint tenderness and 
no effusion.  The veteran had full extension but somewhat 
limited flexion; the veteran experienced pain at 90 degrees 
of flexion.  The examiner opined that the stability of the 
ligaments of the knee was intact and did not appear to be 
involved.  The diagnosis was left knee degenerative 
arthritis.  The examiner opined that the left knee disability 
warrants no prolonged walking and no repetitive kneeling or 
squatting; otherwise the disability does not interfere with 
the veteran's ability to work.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  VAOPGCPREC 23-97 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg), may be assigned for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  

Analysis

The currently assigned evaluation of 10 percent is assigned 
on the basis of arthritis with pain on motion.  

A review of the medical evidence of records shows that the 
veteran has displayed full extension.  The examiners have 
repeatedly noted no atrophy, no current effusion, no lack of 
coordination, and no evidence of weakness or fatigability 
such as would indicate additional functional impairment.  In 
addition, none of the medical evidence identifies pain 
resulting in limitation of extension.  Therefore, it is clear 
that the disability does not warrant a compensable rating 
under Diagnostic Code 5261.

The record also demonstrates that a rating in excess of 10 
percent is not warranted on the basis of limitation of 
flexion.  The medical evidence consistently shows that the 
veteran is able to flex his left knee to 90 degrees.  As 
noted above, there is no evidence of increased functional 
impairment due to incoordination or weakness.  Although he 
has some pain and the functional impairment on repeated or 
prolonged use is probably greater than that demonstrated at 
the VA examinations, it is clear that when all pertinent 
disability factors are considered, flexion is not limited to 
less than 45 degrees.  

Moreover, the objective evidence reflects that the veteran 
does not have symptoms due to removal of semilunar cartilage 
and does not experience locking of the knee.  

Although the veteran's knee disability was initially rated 
under Diagnostic Code 5257, all of the medical evidence for 
the period of this claim shows that the veteran has no 
instability or subluxation of the knee.  Therefore, the 
disability does not warrant a compensable evaluation under 
Diagnostic Code 5257.

The Board has considered whether there is any other basis for 
assigning a higher evaluation for this disability but has 
found none.  Moreover, the Board has considered the benefit 
of the doubt doctrine but finds that there is no approximate 
balance of positive and negative evidence such as to warrant 
its application.  The medical evidence preponderates against 
the veteran's claim of entitlement to a rating in excess of 
10 percent for left knee disability.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required hospitalization 
for this disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
assigned evaluation.  In the Board's opinion, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.


ORDER

Entitlement to a rating in excess of 10 percent for left knee 
disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


